


EXHIBIT 10.9


SUMMARY OF BONUS PROGRAM
OF OHIO VALLEY BANC CORP.


The following is a description of the Bonus Program (the "Bonus Program") of
Ohio Valley Banc Corp. (the "Company") provided pursuant to Item 601(b)(10)(iii)
of Regulation S-K promulgated by the Securities and Exchange Commission, which
requires a written description of a compensatory plan when no formal document
contains the compensation information.
 
The executive officers of the Company receive no compensation from the Company. 
Instead they are paid by subsidiaries for services rendered in their capacities
as executive officers of subsidiaries of the Company.
 
The objectives of the bonus component of the Company's compensation program are
to: (a) motivate executive officers and other employees and reward such persons
for the accomplishment of both annual and long range goals of the Company and
its subsidiaries, (b) reinforce a strong performance orientation with
differentiation and variability in individual awards based on contribution to
long-range business results and (c) provide a fully competitive compensation
package that will attract, reward, and retain individuals of the highest
quality.   Typically, all employees of the Company's subsidiaries holding
positions with a pay grade of 9 or above, as well as some employees who were
graded 9 or above before the redesign of the salary structure, are eligible to
participate in the bonus program, including all of the named executive
officers.  In addition, select employees of the Company, who previously were
employees of The Milton Banking Company, are also eligible to participate in the
bonus program.
 
Bonuses payable to participants in the bonus program are based on (a) the
performance of the Company and its subsidiaries as measured against specific
performance targets; and (b) each employee's individual performance.    At the
beginning of each fiscal year, the Compensation Committee sets specific
performance targets for the Company and its subsidiaries based on a combination
of some or all of a number of performance criteria.  The targets are based on
one or more of the following performance criteria: net income, net income per
share, return on assets, return on equity, asset quality (as measured by the
ratio of adversely classified assets to tier 1 capital plus the ALLL), tier 1
leverage ratio and efficiency ratio.  It is the objective of the Compensation
Committee to establish goals that are "reaching" but "reachable."  The
Compensation Committee may not consider the goals to be of equal weight, but, in
the aggregate, it considers them to be fundamental metrics which are important
to the long-term performance of the Company and which, at the same time, do not
expose the Company to, nor incent the employees to undertake, excessive risks
which would threaten the Company's long-term value.  At the end of the fiscal
year, the aggregate amount available for the payment of a bonus, if any at all,
is determined by the Company's Board of Directors upon recommendation of its
Compensation Committee based on an evaluation of the accomplishment of the
performance targets.  A bonus may be paid without targets having been
established or achieved.  No officer or employee has any right to the payment of
a bonus until the Board of Directors has exercised its discretion to award one
and the amount to be paid to each person has been determined and announced.
 
Once the aggregate amount of the bonus pool is determined, individual bonus
awards, for eligible employees in grades 11 and below, are typically determined
through a formula that applies each employee's performance evaluation score to a
"bonus grid," reflecting the individual employee's job grade and individual job
performance using the performance criteria referenced above.  For employees in
grades 12 and above, individual bonus awards are determined by the level of
achievement by the Company and its subsidiaries of some or all of a number of
previously mentioned performance metrics. Upon the recommendation of the
Compensation Committee and if approved by the Board, individual bonus awards for
grades 12 and above are typically awarded as a percent of base compensation. 
Employees are evaluated by their supervisors, except for Messrs. Smith, Wiseman
and Miller, who are evaluated by the Compensation Committee.  The Company's
Board of Directors approves the bonuses payable to the executive officers under
the Bonus Program based upon the recommendation of the Compensation Committee.
 
Bonuses are normally paid in February in cash in a single lump sum, subject to
payroll taxes and tax withholdings.

